Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas Contento (Reg. # 77,408) on 8/2/22.

The application has been amended as follows: 

Claim 1, line 6: Replace “location;” with --location,--.
Insert --wherein the mesh further comprises a plurality of interconnected support beams, wherein each support beam of the plurality of interconnected support beams comprises a corresponding fiber optic link of the plurality of fiber optic links-- between “location,” and “determining” in line 6.  

Delete claim 9, 12, 13 and 16.

Claim 10, line 7: Replace “aircraft;” with --aircraft,--.
Insert --wherein the mesh further comprises a plurality of interconnected support beams, wherein each support beam of the plurality of interconnected support beams comprises a corresponding fiber optic link of the plurality of fiber optic links-- between “aircraft,” and “an optical interrogator” in line 7.

Claim 17: Replace “claim 16” in line 1 with --claim 10--.

Allowable Subject Matter
Claims 1 – 8, 10, 11, 14, 15, 17 and 18 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to disclose or render obvious a method of operating an aircraft or an aircraft comprising, among other things, wherein the mesh further comprises a plurality of interconnected support beams, wherein each support beam of the plurality of interconnected support beams comprises a corresponding fiber optic link of the plurality of fiber optic links.
	The closest relevant prior art of record, Laughlin (U.S. PG Pub. # 2020/0213012 A1), teaches a mesh (206), but fails to teach or suggest the mesh comprising support beams as claimed. Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/Primary Examiner, Art Unit 2874